United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2522
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota
Raymond Terrance Franklin, also      *
known as John Edwin Bailey,          *     [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                            Submitted: July 5, 2001

                                Filed: July 11, 2001
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

       Raymond Terrance Franklin appeals from the final judgment entered in the
District Court1 for the District of Minnesota after he pleaded guilty to conspiring to
distribute and possess with the intent to distribute cocaine, in violation of 21 U.S.C.
§§ 841 and 846. The district court sentenced him to 125 months imprisonment and 5


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
years supervised release. On appeal, Franklin’s counsel has filed a brief and moved to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). Franklin has filed a
pro se supplemental brief, arguing a prior robbery conviction should not have been
counted as a predicate offense under the career-offender Guideline, his counsel was
ineffective, and his sentence violated Apprendi v. New Jersey, 530 U.S. 466 (2000).

       Upon a thorough review of the record, we conclude Franklin knowingly and
voluntarily waived his right to appeal his sentence in his plea agreement. See United
States v. Morrison, 171 F.3d 567, 568 (8th Cir. 1999); United States v. Michelsen, 141
F.3d 867, 871-72 (8th Cir.), cert. denied, 525 U.S. 942 (1998). Accordingly, we
enforce the appeal waiver, dismiss the appeal, and grant counsel’s motion to withdraw.2



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       Any ineffective- assistance claim not waived should be deferred to a 28 U.S.C.
§ 2255 proceeding. To the extent Franklin’s Apprendi argument is not foreclosed by
the plea agreement, we reject it as meritless. See United States v. Aguayo-Delgado,
220 F.3d 926, 934 (8th Cir.) (holding sentences within statutory range authorized by
§ 841(b)(1)(C) without reference to drug quantity are permissible under Apprendi even
where drug quantity was not charged in indictment or found by jury beyond reasonable
doubt), cert. denied, 121 S. Ct. 600 (2000).
                                          -2-